DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-22-2022 and 06-09-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 05-18-2022 have been fully considered but they are not persuasive. Applicant argues that the cited prior art fails to teach the claimed thermal conductivity and said thermal conductivity is not a simple parameter but it is affected by various factors (i.e. thickness and type of the conductive layer and the organic layer and preparation conditions). Applicant further argues that it is not difficult to find that at 20oC, the thermal conductivity of the current collector material of the cited prior art is greater than that of the claimed subject matter. Examiner respectfully disagrees. 
MPEP § 2112.01 shows that the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 
Examiner submits that the Applicant fails to show such evidence and recommends an interview to further discuss arguments about the thermal conductivity at 20oC and amendment to clarify structural differences between the cited prior art and the claimed current collector material. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0318555 hereinafter Oku in view of U.S. Pre-Grant Publication No. 2003/0194605 hereinafter Fauteux. 
Regarding Claim 1, Oku teaches a lithium ion battery comprising: a positive electrode that includes a positive electrode active material disposed on a positive electrode current collector; a negative electrode that includes a negative electrode active material disposed on a negative electrode current collector; a separator; and an electrolyte (paragraphs 275-285), wherein the positive electrode active material includes LiPO4 (paragraph 275) and the negative electrode active material includes graphite (paragraph 276), and wherein the current collector comprises an organic support layer (polymer layer) and a conductive layer disposed on a surface of the organic support layer (paragraphs 61, 138). 
MPEP § 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Because the structure of the composite current collector recited in the prior art is substantially identical to that of the claims (i.e. Oku teaches a composite current collector having an organic support layer and conductive layer disposed on at least one surface of the organic support layer (paragraphs 61, 138), and wherein the thickness of the current collector is between 1 to 100 µm (paragraph 268)), the claimed properties or functions [i.e. thermal conductivity of the composite current collector] are presumed to be inherent. 
In addition, Fauteux teaches a current collector for a rechargeable high power electrochemical device (paragraph 41) having a thermal sheet conductivity of greater than 0.5 W/g/K/[] (paragraphs 19, 46). Therefore, it would have been obvious to one of ordinary skill in the art to use a current collector having such thermal conductivity before the effective filing date of the claimed invention because Fauteux discloses that such configuration provides a number of advantages for high power batteries because of its high electronic and thermal conductivity (paragraph 46). 
Regarding Claim 3, Oku teaches that the positive electrode current collector is a metal current collector and the negative electrode current collector is the composite current collector (paragraphs 299, 301). 
Regarding Claims 4-8, Oku teaches that the organic support layer and the conductive layer have a thickness of 1 µm or more, and the lithium ion battery comprises a positive electrode active material layer, a negative electrode active material layer, a porous separator disposed between the electrodes, and an electrolyte solution that comprises an organic solvent (paragraphs 35, 44, 268-269), and expected to have similar properties or characteristics as claimed. 
Regarding Claims 9-14, Oku teaches that the electrolyte comprises cyclic carbonates and cyclic sulfones (paragraph 280), and expected to have similar properties or characteristics as claimed. 
Regarding Claims 15-16, Oku teaches that the organic support layer comprises polyamide (paragraph 38) and the conductive layer comprises metal material (paragraph 146), and as such inherently has similar Young’s modulus, bonding force, and volume resistivity as claimed. 
Regarding Claims 17-20, Oku teaches a protective layer formed on the composite  current collector, wherein the protective layer comprises nickel or chromium (paragraph 25) and has a thickness of more than 1 nm (paragraph 268-269). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729